EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Stephen P. Burr on March 15, 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 3, the recitation “the circumferential wall” is changed to read –the cylindrical circumferential wall--.
In claim 1, line 4, the recitation “the other axial side” is changed to read –[[the]]an other axial side--.
In claim 1, line 13, the recitation “the membrane part” is changed to read –the annular membrane part--.
In claim 1, line 16, the recitation “it covers” is changed to read –covering--.
 and face--.
In claim 1, lines 36-37, the recitation “the circumferential wall” is changed to read –the cylindrical circumferential wall--.
In claim 1, line 38, the recitation “the circumferential wall” is changed to read –the cylindrical circumferential wall--.
In claim 3, lines 4-5, the recitation “the circumferential wall” is changed to read –the cylindrical circumferential wall--.
In claim 3, line 6, the recitation “the support part” is changed to read –the annular support part--.
In claim 6, line 12, the recitation “and is disposed to cover the opening” is changed to --and s the opening in the fluid chamber--.
In claim 6, line 15, the recitation “the shaft part” is changed to –the reciprocable shaft part--.
In claim 6, line 21, the recitation “the opening is” is changed to –the opening in the fluid chamber is--.
In claim 6, lines 23-24, the recitation “the opening side” is changed to –[[the]]an opening side--.
In claim 6, line 33, the recitation “the membrane part” is changed to read –the annular membrane part--.
In claim 7, line 14, the recitation “the first attachment hole and the second attachment hole” is changed to –the respective first attachment hole and the respective second attachment hole--.
an other axial side--.
In claim 8, lines 3-4, the recitation “the circumferential wall” is changed to read –the cylindrical circumferential wall--.
In claim 8, line 5, the recitation “the support part” is changed to read –the annular support part--.
In claim 14, line 12, the recitation “and is disposed to cover the opening” is changed to --and s the opening in the fluid chamber--.
In claim 14, line 15, the recitation “the shaft part” is changed to –the reciprocable shaft part--.
In claim 14, line 21, the recitation “the opening is” is changed to –the opening in the fluid chamber is--.
In claim 14, lines 23-24, the recitation “the opening side” is changed to –[[the]]an opening side--.
In claim 14, line 33, the recitation “the membrane part” is changed to read –the annular membrane part--.
In claim 15, line 12, the recitation “and is disposed to cover the opening” is changed to --and s the opening in the fluid chamber--.
In claim 15, line 15, the recitation “the shaft part” is changed to –the reciprocable shaft part--.
In claim 15, line 21, the recitation “the opening is” is changed to –the opening in the fluid chamber is--.
an opening side--.
In claim 15, line 33, the recitation “the membrane part” is changed to read –the annular membrane part--.
In claim 16, line 12, the recitation “and is disposed to cover the opening” is changed to --and s the opening in the fluid chamber--.
In claim 16, line 15, the recitation “the shaft part” is changed to –the reciprocable shaft part--.
In claim 16, line 21, the recitation “the opening is” is changed to –the opening in the fluid chamber is--.
In claim 16, lines 23-24, the recitation “the opening side” is changed to –[[the]]an opening side--.
In claim 16, line 33, the recitation “the membrane part” is changed to read –the annular membrane part--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, the closest prior art fails to disclose or render obvious the diaphragm wherein an axial thickness of the outer circumferential portion is between 2/5 or more and 3/5 or less of an axial thickness of the main valve disc part; a minimum axial thickness of the inner circumferential portion is between 1/4 or more and 1/3 or less of the axial thickness of the outer circumferential portion; a surface of the outer circumferential portion, which faces the one axial side, is located between positions on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP5819550, US20060065868, US20080289693, US20090140194, US20150323081, US20210396328, US3784154, US5333643, US6086039 and US9964220 disclose diaphragms having a main valve disc part and an annular membrane part having an annular inner and outer circumferential portion, wherein the annular inner circumferential portion defines an annular recess therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753